Citation Nr: 1735881	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  07-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an earlier effective date than July 20, 1984, for the assignment of an 80 percent rating for a service-connected left lower leg amputation.

2.  Entitlement to accrued benefits.

3.  Whether an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943, was the product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne


INTRODUCTION

The Veteran had active service from January 1942 to June 1943, including in combat in World War II where he sustained a left leg amputation.   He died in July 2004.  The Appellant is his surviving spouse.  She died in May 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that there was CUE in an August 1985 rating decision and assigned a higher 80 percent rating effective July 20, 1984, for the Veteran's service-connected left lower extremity amputation and also denied entitlement to accrued benefits.  The Appellant disagreed with this decision later in May 2007.  She perfected a timely appeal in October 2007.  A videoconference Board hearing was held at the RO in March 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2010 and in October 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ adjudicate the intertwined issue of whether there was CUE in an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943.  The other currently appealed claims were remanded because they were inextricably intertwined with this CUE claim.  The AOJ adjudicated this CUE claim in a May 2015 rating decision.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This matter also is on appeal from a May 2015 rating decision in which the RO determined that an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943, was not the product of CUE.  The Appellant disagreed with this decision in July 2015.  She perfected a timely appeal in June 2016 and requested a Travel Board hearing on the claim of CUE in an August 16, 1943, rating decision, which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943.

In December 2016, the Board remanded this appeal so that the Appellant could be scheduled for another Travel Board hearing at the AOJ on the claim of CUE in an August 16, 1943, rating decision which granted service connection for a left lower leg amputation and assigned a 60 percent rating effective July 17, 1943.  Unfortunately, as is explained below, the Appellant died in May 2017 before this hearing was held.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On May 26, 2017, the Board was notified by the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania, that the Appellant died earlier in May 2017.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


